AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                   Page I of 1



                                    UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                        AMENDED
                     United States of America                JUDGMENT IN A CRIMINAL CASE
                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                        Ernesto Garcia-Silva                                   Case Number: 2: 19-mj-8968

                                                                               Melissa Bobrow
                                                                               Defendant's Attorney
                                                                                                            FiL.ED
REGISTRATION NO. 84391298
THE DEFENDANT:                                                                                     APR - 4 2019
 IZI pleaded guilty to count(s) 1 of Complaint                                      1
                                                                                      ~'.!', r ~efrn 81 srnicr or C!f... fQl.tqlA
 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the·following offense(s):
Title & Section                     Nature of Offense                                                   Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                         1

 0 The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               0 TIME SERVED                             IZI               60               days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesda~ril      3, 2019
                                                                           Date of Imposition of Sentence


Received        {;
              DUSM
                     lz jU    u
                               fj    - --c:__
                                               _
                                                                                                       . LEWIS
                                                                                                      ISTRATE JUDGE


Clerk's Office Copy                                                                                                2: 19-mj-8968
